Grant, J.
The principal error relied upon for a reversal of this case is found in the alleged misconduct of the prosecuting attorney in asking certain incompetent ques*614tions and making certain statements. Scott Remington, a. witness for the people, had testified to certain conversations with the respondent, both before and after the barn was burned. The witness was testifying to a conversation with the respondent after the fire, when he remarked that, he looked rather pale. This and one other similar statement were promptly ruled out by the court. The prosecuting attorney then asked.
“ What was his appearance at that time, if anything out of the way?”
As his reason for asking the question, he stated:
“It seems to me anything striking in a man^s appearance, when he has practically confessed his guilt, is just as strong.”
It is not entirely clear that the testimony was incompetent. On redirect examination, the prosecuting attorney commenced a question in the following language: “Now, after the admissions made to you by Mr. Pyckett, as you understood them — ” But, before the question was completed, an. objection was interposed, and the question excluded-. We do not see any substantial error in the above language or questions. The prosecuting attorney might legitimately argue to the jury that the statements made by the witness of this conversation amounted to an admission of guilt. This being so, we are unable to understand how the questions, without answers, could prejudice the jury.
The attorney for the respondent had bitterly attacked this witness, and had subjected him to -a long and rigid cross-examination. He was asked: “Have you not said to different ones that you had got to get rid of Mr. Pyckett in that neighborhood?” This witness at first denied, but to a subsequent question, the time, place, and person to whom it • was claimed he made the statement being stated, he replied: “I have no recollection of it.” *615He was questioned at considerable length on this subject. In the light of this cross-examination must be considered the following questions, put by the prosecuting attorney on redirect examination: “If, at the time of the examination, you had come to the conclusion that Mr. Pyckett would be a .good man to get rid of in that neighborhood, what produced that opinion in your mind ?” and “ Whether you had become satisfied of his guilt, that the man was guilty, and for that reason considered him a dangerous man-in the community?” The questions were doubtless incompetent, notwithstanding the character of the cross-examination, but they were promptly ruled out by the court, which ruling was accepted by the prosecuting attorney without any statement of what he proposed, to prove. Cases will not be reversed because ' incompetent questions were asked and ruled out, on the ground that they might have prejudiced the jury. The court, in the progress of the trial, said: “Of course, the jury are to take nothing from a question unless there is something in the testimony of the witness which shows there is something in it.” It must be presumed that jurors possess sufficient intelligence' and common sense to follow such instructions, and decide the case upon the evidence.
Certain of the witnesses testified to the good character of the respondent. On cross-examination, they were questioned in regard to certain criminal acts of which respondent was reported to have been guilty. One Goodrich was. such a witness for the respondent. On cross-examination,, he was asked in regard to a conversation had with the-witness Remington on the Sunday following the fire, and. this question was asked:
“ Didn’t you, on that occasion, say that you knew Mr.. Pyckett was a very dangerous man, that you had had. some trouble with him before this, something with regard to some oats or corn, and you did not dare to offend him. in any way for fear of his revenge?”
*616This conversation was denied. The witness Kemington was recalled, and testified that Goodrich made such a statement to him.
The testimony in regard to respondent’s reputation was general, and was not limited to the time of the fire, and previous thereto. The question put to the witnesses was this: “Do you know what his reputation for good moral conduct is?” The specific acts about which they were asked upon cross-examination all occurred prior to the fire, and it was competent on cross-examination to ask them in regard to these acts.
The charge of the. court was a clear and careful statement of the law by which the jury were to be governed, and particularly so in regard to the alleged admissions. It was a statement of the law which is familiar to the profession, and need not be given here. We think there is no error upon the record.
The verdict is therefore affirmed, and the record remanded, with directions to the court to proceed to sentence.
Long and Hooker, JJ., concurred with Grant, J.